DETAILED ACTION

This Office Action is in response to Applicant's application filed on October 11, 2021.  Currently, claims 1-17 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-17 of this application is patentably indistinct from claims 1-17 of Application No. 17/029,036. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13, 15-17 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method).  Claims 1-13, 15-17 are rejected under Claim 1 recites a method for implementing pricing decisions  by continuously learning a market dynamic and a hotel dynamic by collecting a set of data from a set of relevant providers, wherein the set of data from the set of relevant providers comprises a hotel data, a competitor data, a market data, and a market pricing and implementing an extract, transform, load (ETL) operation on the set of data and from the set of relevant providers, wherein the ETL operation  and implementing one or more specified data cleaning operations on the set of data from the set of relevant providers to generate a cleaned data set and  implementing one or more specified feature engineering operations on the cleaned data set and generating a training data set and generating an evaluation data set and generating a test data set and building a price-sensitive demand model using the training data and with the price-sensitive demand model, generating a prediction data set and with the prediction data set, optimizing a price for a specified set of dates for a specific hotel and providing a price-sensitive demand model, wherein the price recommender utilizes am Expectation- Maximization algorithm to build the price-sensitive demand model.  The claims are directed to a type of price determination.    The first prong of Step 2A is satisfied because the claims are abstract because the claims are certain methods of organizing human activity such as fundamental economic principles or practices (including commercial interactions such as sales and marketing).  Applicant’s claims show determining prices for a hotel based on analyzed data and thus are showing commercial interactions such as sales and marketing because hotel prices are directly connected to hotel room sales. The second prong of Step 2A is satisfied because the judicial exception is not integrated into a practical application because the claims (the judicial exception and any additional elements individually or in combination such as a computerized, an ingestion Dependent claims 2-13, 15-17 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing wherein the hotel data comprises a set of hotel reservations data, wherein the hotel data comprises a set of market level reservations data,  wherein the hotel data comprises a set of hotel sell rates data,  wherein the hotel data comprises a set of competitor hotel’s sell rates data, wherein the hotel data comprises a set of market level pricing data, , wherein the one or more specified data cleaning operations on the set of data from the set of relevant providers comprises an imputation operation on a set of missing data and a removal of erroneous values and outliers, 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Antonio et al. "Predicting Hotel Bookings Cancellation with a Machine Learning Classification Model" (hereinafter Antonio) in view of Bielczynski et al. (US 20200019978 A1) (hereinafter Bielczynski).

Claim 1:
Antonio, as shown, discloses the following limitations of claim 1:
A computerized method for implementing a multi-layered system for heterogeneous pricing decisions by continuously learning a market dynamic and a hotel dynamic (p. 4, col 1 to p.4, col 2, “a prototype was fully written in R. lt runs on R edge node of the cluster and every day, after receiving the datasets from the hotels, it automatically trains a model for each of the hotels. This training includes the incorporation of new bookings and changes to existing bookings and features encoding. It also incorporates a weighing mechanism to give more comprising: collecting a set of data from a set of relevant providers, wherein the set of data from the set of relevant providers comprises a hotel data, a competitor data, a market data, and a market pricing (p. 2, col 1, showing building model based on obtaining data from hotel chains for different dates and p. 2, col 2 to p. 3, col 1, showing “PMS database has 3 types of bookings A-Effective: bookings created any moment in time, with an arrival date inferior or equal to current date, that already checked-out or are checked-in; B-Canceled: bookings created any moment in time, with an arrival date for any moment in time (past or future), that cancelled or were a no-show; C-Future arrivals: bookings created any moment in 
implementing an extract, transform, load (ETL) operation on the set of data from the set of relevant providers, wherein the ETL operation comprises an ingestion of a multi-textured data into a big data storage for use on an on- demand basis (p. 4, col 1, One HDInsight Hadoop and Spark cluster with R Server. This enables Hadoop/Spark-based big data processing…A fully automated ETL (Extract, Transform and Load) process was created in both hotels PMS databases, to daily, extract all bookings from the hotels PMS’, transform data into a CSV dataset file, and then loaded into the Hadoop cluster  ); 
implementing one or more specified data cleaning operations on the set of data from the set of relevant providers to generate a cleaned data set (p. 3, col 1, several transformations were introduced in Data Preparation phase. First country was removed from modeling dataset. For other examples of data removal or cleaning); 
implementing one or more specified feature engineering operations on the cleaned data set 
generating a training data set (p. 3, col 1, splitting of the dataset in discrete blocks. In this case, the dataset is ordered by arrival date of bookings and then, blocks of month/year are created. Then, a 75% stratified split of each block is merged into a training dataset and the remaining 25% into a test dataset); 
generating an evaluation data set (p. 4, col 1, One SQL database. Where processing and performance logs are stored. It also stores all prediction results, together with actions made by the users); 
generating a test data set (p. 3, col 1, splitting of the dataset in discrete blocks. In this case, the dataset is ordered by arrival date of bookings and then, blocks of month/year are created. Then, a 75% stratified split of each block is merged into a training dataset and the remaining 25% into a test dataset); 
building a price-sensitive demand model using the training data (p. 1, col 2, "By developing a prototype and testing the system in two hotels, in a real production environment, this study demonstrates not only how a machine learning cancellation prediction model can be an excellent tool for rooms pricing and inventory allocation optimization tasks, but also the potential of machine learning as a tool in hotel revenue management."); 
with the price-sensitive demand model, generating a prediction data set (p. 4. col 1, a powerful tree boosting machine learning method, taking advantage of the cluster capabilities to distribute processing among the different machines, to daily build a new classification model and execute predictions in a fast manner); 
providing a price-sensitive demand model, wherein the price recommender utilizes a machine-learning gradient boosting framework and Expectation- Maximization algorithm to build the price-sensitive demand model (p. 5, col 2, Hadoop/Spark cluster, running R Server, allows the processing to be distributed through the different cluster machines, taking advantage of the computational power available and of the powerful XGboost tree boosting machine learning method, demonstrating how a machine learning system can run automatically, incorporating new data every day, together with previous predictions errors and hits to improve itself continuously and p. 1, col 1, "how a machine learning cancellation prediction model can be an excellent tool for rooms pricing and inventory allocation optimization tasks, but also the potential of machine learning as a tool in hotel revenue management.")
Antonio, however, does not specifically with the prediction data set, optimizing a price for a specified set of dates fora specific hotel.  In analogous art, Bielczynski discloses the following limitations:
with the prediction data set, optimizing a price for a specified set of dates fora specific hotel (see para [0039]-[0040], "FIG. 6 is an exemplary illustration of a price-demand curve fitting data for a selected room and stay-date at a given location. A curve 620 is fit to match a large number of price points and possible reservation numbers 610 to provide a graphical representation of the falling of room rental availability as price scales up. This graph represents a key concept in the system, namely that possible reservations from customers and price are related, and not only can an optimal solution for maximum profit be found on this graph, but the “possible reservations” can be determined through a dynamic analysis of large datasets that may affect customer reservations. As seen in 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bielczynski with Antonio because included prices for dates enhances the revenue of hotels by more effectively providing prices in response to different types of data (see Bielczynski, para [0003]-[0005]).             
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the price optimization system as taught by Bielczynski in the classification model  of Antonio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 2:
	Further, Antonio discloses the following limitations:
wherein the hotel data comprises a set of hotel reservations data (p. 3, col 1, A Effective: bookings created any moment in time, with an arrival date inferior or equal to current date, that already checked-out or are checked-in and B – Canceled: bookings created any moment in time, with an arrival date for any moment in time (past or future), that cancelled or were a no-show and  C – Future arrivals: bookings created any moment in time, with any arrival date equal or superior to current date, which have not cancel until the current date, but who can cancel until the expected arrival date. This means these bookings are in “unstable” state where they are not cancelled, but some might)

Claims 3-6:
Antonio does not specifically disclose wherein the hotel data comprises a set of market level reservations data.  In analogous art, Bielczynski discloses the following limitations:
wherein the hotel data comprises a set of market level reservations data (claim 2, wherein the plurality of real time pricing information comprises: price and occupancy information for the property at which a reservation is being considered; price and occupancy information for similar properties owned by competitors; and market forecasts of price and occupancy)
wherein the hotel data comprises a set of hotel sell rates data (see para [0035], "Other data sources may include occupancy revenue forecasting 210, and competition price forecasting 220, both of which serve to forecast pricing and 
wherein the hotel data comprises a set of hotel sell rates data (see para [0035], showing data for competition pricing)
wherein the hotel data comprises a set of market level pricing data (claim 2, wherein the plurality of real time pricing information comprises: price and occupancy information for the property at which a reservation is being considered; price and occupancy information for similar properties owned by competitors; and market forecasts of price and occupancy)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the price optimization system as taught by Bielczynski in the classification model  of Antonio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 7-8:

wherein the one or more specified data cleaning operations on the set of data from the set of relevant providers comprises an imputation operation on a set of missing data and a removal of erroneous values and outliers (p. 3, col 1 showing C and the unstable data is removed from the data set of A and B)
wherein the one or more specified feature engineering operations on the cleaned data set comprises applying a domain knowledge enabled operation on the cleaned data set and creating one or more specified features that are used to derive an insight from an original data source (p. 3 col 1-2, showing feature selection and engineering after removal of C data), wherein the original data sources comprises a hotel reservations data, a market reservations data, a competitor sell rates data, an events data, a weather data and a market sell rates data (p. 6, col 1, "models could benefit from the introduction of features from other data sources related to factors that affect customers booking/cancellation decisions, like competitors’ prices, competitors’ social reputation, weather, among others. Another feature that has the potential to improve model accuracy"  )

	Claim 9:
Antonio does not specifically disclose revenue per available room.  In analogous art, Bielczynski discloses the following limitations:
wherein the hotel training set comprises information on historical occupancy data, from the set of relevant providers data, RevPAR data, hotel pricing data, competitor set pricing data, market occupancy data, market an Average daily rate (ADR) data, a market RevPAR (revenue per available room) data, an optional events and a seasonality factor data (see para [0035], " An online travel agency (“OTA”) 230 may also provide data to a hotel, regarding the number of queries made about the hotel, number of customers currently travelling to the area the hotel is located in, and more, which may alter estimations of reservations in specific time periods or under certain conditions. Other data sources may include occupancy revenue forecasting 210, and competition price forecasting 220, both of which serve to forecast pricing and profitability of a parent hotel and its competitors. As part of a price optimization system 120, an occupancy revenue forecasting application 210 may provide data and calculations on estimated revenue from a given occupancy level, or provide chart or table data for numerous different occupancy levels and the expected revenue from such occupancy levels, while a competition price forecasting application 220 provides data on competition pricing which may help to adjust prices accordingly, in order to appeal to customers that may wish to make reservations. For example, in a high volume tourist area where reservations may be plentiful, under decent weather conditions, a hotel with luxurious suites may want to price above what an average hotel in the area may price because availability of customers is high, but may want to price slightly below what other luxury accommodations price at the time, so as to appeal to more of the tourists coming into the area." and see para [0037] showing seasonal data and see para [0040],  "competition pricing and self-pricing, and average pricing, for stays over a one-day period, according to a preferred aspect. For a given example list of competitors 710, a graph of pricing is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the price optimization system as taught by Bielczynski in the classification model  of Antonio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 10:
	Further, Antonio discloses the following limitations:
wherein the seasonality factor data comprises a demand on a weekly, a demand on a monthly, a demand on a quarterly level, and a lead time/Days Before Arrival of an arrival date (p. 3,  col 2, "employed a stratified dataset splitting strategy for training and testing dataset splitting, but because hospitality business is changing rapidly and therefore also the demand patterns, this splitting does not guarantee a similar distribution among both datasets. In particular, due the boom in the tourism industry over the last years, demand has increased very fast, making prices (ADR – Average Daily Rate) and Lead time (number of days before arrival a booking is made) increase rapidly overtime. Also, the fast rate of appearance of new players (OTA’s – Online Travel Agencies) and disappearance of others 

	Claim 11:
	Further, Antonio discloses the following limitations:
wherein a set of parameters of the price- sensitive demand model are determined using an expectation-maximization algorithm with one or more machine learning algorithms that are structured optimally to overcome an overfitting or an underfitting for a learning process (p. 4, col 2, "the system incorporates what [28, p. 508] calls the “Champion-challenger” approach. Rather than waiting for a decrease in model performance to build a new model, a challenger model is built every day, as new data is available. Using this new data, the system executes an automatic hyper parameter tuning using 10-fold cross validation. The system then trains new a model with the new hyper parameters and compares its Accuracy and AUC results with a model trained with the hyper parameters used on the day before (old model). If Accuracy and AUC from the new test dataset is better than the last 7 days’ average and is better in at least 4 of the previous 7 days. The challenger model (new), will be used. Otherwise, the model developed with the hyper parameters used on the previous day will be used. Prototype was deployed 

	Claims 12-13:
Antonio does not specifically disclose wherein the specified set of forecasted demand comprises a forecasted rooms sold data set.  In analogous art, Bielczynski discloses the following limitations:
wherein the specified set of forecasted demand comprises a forecasted rooms sold data set (see para [0038], "FIG. 5 is a diagram of a price optimization engine scheme, utilizing a market simulator, according to an aspect. A market simulator 510 exists which may be fed data from a price optimization engine 420, which then simulates a market using all data available from a price optimization engine 420 to attempt to simulate the numbers and data of a plausible, real hotel marketplace. A demand forecaster 520, competition price forecaster 540, and remaining capacity forecaster 550 are fed data from a market simulator, in an attempt to cope with the simulated and dynamically changing data. A demand 
wherein the specified set of optimized rates comprises a recommended sell rate (see para [0034], "A property management engine 110 may communicate a variety of property and reservation information to an optimizer engine 120 to aid in the creation of an optimal price, and may receive data from a channel manager 130 if reservations are booked, which is a change in property data that a property management engine 110 would record for future pricing optimizations. A channel manager 130 is a sub-component within a client system 150 as shown on FIG. 1, and manages the flow of data between various components, such as reservation-

	Claims 14-15:
Further, Antonio discloses the following limitations:
wherein only hotel reservations and hotel sell-rates are required to recommend sell rates while other data sources are optional, wherein as data streams are ingested into the system on an iterative process, the price-sensitive model is continuously re-trained (p. 4, col 2, "Because the system is designed to learn continuously, either by the daily incorporation of new bookings, changes of existing bookings, or by the incorporation of previous predictions results, the classification of a booking is not definitive. In any given day, the classification can change from “likely to cancel” to “likely not to cancel”, or vice-versa. For this reason, to analyze results, and consider the booking classification prediction, a specific measure was created.")
wherein the machine-learning gradient boosting framework implements a tree-based learning algorithm to build the price-sensitive demand model (p. 4, col 1, One HDInsight Hadoop and Spark cluster with R Server. This enables Hadoop/Spark-based big data processing. R is used in the Spark context to implement the model with XGBoost [31], a powerful tree boosting machine learning method, taking advantage of the cluster capabilities to distribute processing among the different machines, to daily build a new classification model and execute predictions in a fast manner)

	Claims 16-17:
Antonio does not specifically disclose wherein the optimized revenue value is calculated by using a forecasted rooms sald value and an optimized sell rate.  In analogous art, Bielczynski discloses the following limitations:
wherein the optimized revenue value is calculated by using a forecasted rooms sold value and an optimized sell rate (see para [0035], "As part of a price optimization system 120, an occupancy revenue forecasting application 210 may provide data and calculations on estimated revenue from a given occupancy level, or provide chart or table data for numerous different occupancy levels and the expected revenue from such occupancy levels, while a competition price forecasting application 220 provides data on competition pricing which may help to adjust prices accordingly, in order to appeal to customers that may wish to make reservations.")
wherein the sell rate objective of a hotel is interchangeable from maximizing revenue to maximizing the occupancy of the hotel (see para [0035], ". Other data sources may include occupancy revenue forecasting 210, and competition price forecasting 220, both of which serve to forecast pricing and profitability of a parent hotel and its competitors. As part of a price optimization system 120, an occupancy revenue forecasting application 210 may provide data and calculations on estimated revenue from a given occupancy level, or provide chart or table data for numerous different occupancy levels and the expected revenue from such occupancy levels, while a competition price forecasting application 220 provides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the price optimization system as taught by Bielczynski in the classification model  of Antonio, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210090107 A1
US 20200372823 A1
US 20200334539 A1
US 20200134746 A1
US 20180189674 A1
US 20170124625 A1
US 20160283869 A1
US 20150248707 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624